Name: Decision No 1578/2007/EC of the European Parliament and of the Council of 11 December 2007 on the Community Statistical Programme 2008 to 2012 (Text with EEA relevance )
 Type: Decision
 Subject Matter: economic analysis;  European construction
 Date Published: 2007-12-28

 28.12.2007 EN Official Journal of the European Union L 344/15 DECISION No 1578/2007/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 December 2007 on the Community Statistical Programme 2008 to 2012 (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Pursuant to Council Regulation (EC) No 322/97 of 17 February 1997 on Community statistics (3), a multiannual Community statistical programme should be established. (2) In accordance with that Regulation, the Community should have timely access to statistical information comparable among the Member States and their territorial units, in the light of the constitutional provisions of the Member States, which is up to date, reliable, relevant and produced as efficiently as possible for the formulation, application, monitoring and assessment of its policies. (3) In order to ensure the consistency and comparability of statistical information in the Community, there is a need to establish a five-year Community statistical programme which identifies the approaches, the main fields and the objectives of the actions envisaged in respect of the policy priorities. (4) The specific method of drawing up Community statistics requires particularly close cooperation within a developing Community statistical system via the Statistical Programme Committee, established by Council Decision 89/382/EEC, Euratom (4), as regards the adaptation of the system, notably through the introduction of legal instruments necessary to establish the relevant Community statistics. Account should be taken of the burden on respondents, be they businesses, central, regional or local government units, households or individuals. (5) The production of Community statistics within the legislative framework of the five-year programme is achieved through the close, coordinated and coherent cooperation between Eurostat and the national authorities. For that purpose, Eurostat should ensure the coordination, in various forms, of the national authorities in a network representing the European Statistical System (ESS) to assure the timely provision of statistics of a standard allowing the necessary comparability among Member States, in support of European Union policy needs. (6) In the production and dissemination of Community statistics under this Decision, the national and Community statistical authorities should respect the principles set out in the European Statistics Code of Practice, which was attached to the Recommendation of the Commission of 25 May 2005 on the independence, integrity and accountability of the national and Community statistical authorities. In this process, efforts should be made to promote convergence of the statistical information gathered and the possibility of scientific treatment thereof. (7) In the light of the Communication from the Commission to the European Parliament and the Council on reduction of the response burden, simplification and priority-setting in the field of Community statistics, the preparation of the annual statistical work programmes of the Commission should take account of the need for ongoing review of statistical priorities, including the simplification of processes and the reduction of requirements of declining importance, with a view to making the best use of available resources. (8) In order to increase the coherence and effectiveness in Community measures for cities and enable reliable comparisons to be made, it is necessary, for Community statistical purposes, to define more accurately what is meant by urban area and agglomeration. (9) Since the objective of this Decision, namely the establishment of the Community Statistical Programme 2008 to 2012, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve that objective. (10) This Decision establishes a financial envelope for the entire duration of the programme which is to be the prime reference for the budgetary authority, within the meaning of point 37 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (5), in the framework of the annual budgetary procedure. (11) In accordance with Regulation (EC) No 322/97, the guidelines for establishing that programme have been submitted to the Statistical Programme Committee, the European Advisory Committee on Statistical Information in the Economic and Social Spheres established by Council Decision 91/116/EEC (6) and the Committee on Monetary, Financial and Balance of Payment Statistics established by Council Decision 2006/856/EC (7), HAVE DECIDED AS FOLLOWS: Article 1 Establishment of the statistical programme The Community statistical programme for the period from 2008 to 2012 (hereinafter referred to as the programme) is hereby established. The programme is set out in Annexes I and II. Annex I specifies the approaches, the main fields and the objectives of the actions envisaged during the duration of the programme. Annex II provides a summary of statistical requirements viewed from the perspective of the policy needs of the European Union. Article 2 Policy priorities 1. Taking account of the available resources of the national authorities and the Commission, the programme shall be guided by the principal Community policy priorities of: (a) prosperity, competitiveness, innovation and growth; (b) solidarity and human development; (c) economic, social and regional cohesion, sustainable development and demographic challenges; (d) security; and (e) further enlargement of the European Union. 2. The overall priorities and general objectives for the programme shall be subject to detailed annual planning in accordance with Regulation (EC) No 322/97. Article 3 Statistical governance and quality The programme shall be implemented in accordance with the principles of the European Statistics Code of Practice with a view to producing and disseminating high-quality, harmonised Community statistics disaggregated by gender, where appropriate, and ensuring the proper functioning of the European statistical system as a whole. National authorities and the Community statistical authority shall: (a) establish an institutional and organisational environment which promotes the effectiveness and credibility of national and Community statistical authorities producing and disseminating official statistics, including regional statistics based on the Nomenclature of Territorial Units for Statistics (NUTS); (b) observe European standards, guidelines and good practices in the processes used by the national and Community statistical authorities to organise, collect, process and disseminate official statistics and strive for a reputation for good management and efficiency to strengthen the credibility of those statistics; (c) ensure that Community statistics comply with the European quality standards and serve the needs of European Union institutional users, governments, regional authorities, research institutions, civil society organisations, enterprises and the public generally; (d) cooperate with statistical bodies at international level in order to promote the use of international concepts, classifications and methods in line with the Fundamental Principles of Official Statistics adopted by the UN Statistical Commission on 14 April 1994, in particular with a view to ensuring more coherence and better comparability between statistics at a global level; (e) provide, where requested and warranted, the necessary technical support in the area of statistical organisation, and enable good practices to be shared with other bodies or third countries; and (f) place emphasis on the quality of the statistical information, in particular its reliability and comparability, taking due care to ensure the chronological continuity of the data collected and the possibility of scientific processing thereof. Article 4 Prioritisation, efficiency and flexibility 1. The programme shall ensure continued statistical support for decisions and evaluations in current Community policy areas and provide statistical support for important additional requirements arising from new Community policy initiatives. 2. The Commission shall, in the preparation of the annual statistical work programmes, take account of the cost-effectiveness of the statistics produced and ensure an ongoing review of statistical priorities, with a view to making best use of available resources of the Member States and the Commission and to minimising the burden imposed on respondents. Prioritisation shall aim at balancing additional costs and burdens for new statistical requirements by reducing statistical requirements in existing domains of Community statistics and shall take place in close cooperation with the Member States. 3. When preparing the annual statistical work programmes, the Commission may carry out ex-ante studies of the financial implications of any planned new statistical activities which impose significant additional burdens on the Member States. 4. The programme shall ensure the development of instruments to re-prioritise statistical activities, increase the flexibility of the European Statistical System and improve its ability to respond in a timely manner to changing user needs. 5. The programme shall ensure transparency, with account being taken, inter alia, of Article 1(1) and (2) of Commission Regulation (EC) No 1104/2006 of 18 July 2006 amending Regulation (EC) No 831/2002 implementing Council Regulation (EC) No 322/97 on Community Statistics, concerning access to confidential data for scientific purposes (8). Article 5 Financing 1. The financial envelope for the implementation of this programme for the period 2008 to 2012 is hereby set at EUR 274 200 000. 2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial envelope. Article 6 Reports 1. The Commission shall, after consulting the Statistical Programme Committee, present an interim progress report and shall submit it to the European Parliament and the Council no later than June 2010. That report shall address, in particular, the period of the second half of the current programme and the issue of the period to be covered by the next multiannual statistical programme, taking into account the term of office of the European Parliament. In relation to the implementation of the programme, the Commission shall also provide a preliminary analysis of the competitive effects on small and medium-sized enterprises brought about by the proposed cuts in the administrative burden, and of the financial burden-sharing between Community and Member State budgets. The Commission shall also pay special attention to the issue of necessary datasets, tools and methodologies which shall serve as the basis for the production of unbiased and objective analysis of the social and economic impacts of important areas which are in need of constant monitoring and review such as the common agricultural policy, the services in the internal market and the next multiannual financial framework. 2. At the end of the period covered by the programme, the Commission, after consulting the Statistical Programme Committee, shall present an evaluation report on the implementation of the programme, taking into account the views of independent experts. That report shall be completed by the end of 2013 and subsequently submitted to the European Parliament and the Council. 3. Reporting on the outcome of reprioritisation, including estimations of costs and burdens for statistical projects and fields covered by this statistical programme, as well as an assessment of emerging statistical needs, in particular for new Community policies, shall form part of the intermediate progress report and the final evaluation report. Article 7 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Union. Done at Strasbourg, 11 December 2007. For the European Parliament The President H.-G. PÃ TTERING For the Council The President M. LOBO ANTUNES (1) OJ C 175, 27.7.2007, p. 8. (2) Opinion of the European Parliament of 12 July 2007 (not yet published in the OJ) and Council Decision of 29 November 2007. (3) OJ L 52, 22.2.1997, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1). (4) OJ L 181, 28.6.1989, p. 47. (5) OJ C 139, 14.6.2006, p. 1. (6) OJ L 59, 6.3.1991, p. 21. Decision as amended by Decision 97/255/EC (OJ L 102, 19.4.1997, p. 32). (7) OJ L 332, 30.11.2006, p. 21. (8) OJ L 197, 19.7.2006, p. 3. ANNEX I FIVE-YEAR STATISTICAL PROGRAMME: CROSS-CUTTING ISSUES This Annex relates to cross-cutting aspects of strategic importance for the medium to long-term development of Community statistics. It describes, first, how statistical policy in itself contributes to European integration; second, the overall characteristics of the European Statistical System (ESS) and cooperation with users and producers; and third, the main instruments used by the Community authority in cooperation with the national authorities. For each of these aspects this Annex summarises the main objectives and initiatives to be taken during this five-year period. 1. The role of statistics in European integration Trustworthy statistical information about the economic, social and environmental situation in the EU and its components at national and regional level is a necessary precondition for the European integration process. It provides the EU institutions, Member States and citizens with the necessary factual means to assess the need for, and progress of, European policy initiatives. Harmonised and comparable statistics are also indispensable for the general publics understanding of Europe, citizens participation in the debate and democratic process about Europes future and for economic operators participation in the internal market. The deepening and enlarging of the EU is reflected in the ESS itself: the strategies and measures of the ESS comprise continuous harmonisation of concepts, definitions and methods and, if necessary, integration of production processes and implementation of common interoperable systems. However, the ESS needs to develop further its structures, strategies and measures to ensure that the system maintains and develops the necessary quality and effectiveness to meet all user needs. Research in official statistics can contribute, inter alia, to developing further the infrastructure, efficiency and quality of Community statistics. The objectives for the programme period are to:  further harmonise, develop and implement the common statistical language of concepts, classifications and methodologies. Among the most important actions in this area are the revision of the European System of Accounts and the implementation of the NACE Rev. 2 classification of economic activities,  develop a European statistical register of multinational enterprise groups and integrate it in the statistical production processes,  further develop and implement standards and common tools for efficient and secure exchange of statistical data and metadata in the ESS in cooperation with other relevant Commission services, the European System of Central Banks and international organisations. Those standards will be enforced in all relevant domains,  develop and implement a metadata repository available to users as well as producers, linking data and metadata for the whole data production cycle,  promote increased usage of the Internet, not only for dissemination to end users but also for other parts of the statistical production process,  develop and implement policies and tools for harmonised confidentiality management in the ESS. In particular, harmonised means of optimal access for authorised researchers to anonymised micro data collected in order to produce Community statistics will be developed and implemented. The risk of disclosure will be adequately assessed, and technical means will be developed to facilitate access to and sharing of statistical data,  develop the means for exchanging tools within the ESS and promote the use of Open Source Software for that purpose, and  put in place means for making better operational use of results from research in official statistics. 2. Relations with stakeholders 2.1. The European Statistical System Eurostat is responsible for ensuring the production of Community statistics for EU policy purposes. The efficient production of the Community statistics covered by this programme, where Member State authorities are responsible for the production of harmonised national statistics and where Eurostat is responsible for the production of Community statistics on the basis of data supplied mostly by the national statistical authorities, necessitates close and coordinated cooperation. Such cooperation is achieved through the ESS. The ESS is the partnership comprising Eurostat, national statistical institutes and other national statistical bodies responsible in each Member State for producing and disseminating European statistics in line with the principles of the European Statistics Code of Practice. Eurostat will ensure the necessary management and coordination of this structure in order to ensure the timely provision of statistics in support of EU policy needs. Exchange of experience, best practices, know-how and key methodological techniques amongst the members of the ESS is also a fundamental element of the smooth functioning of the system. This is promoted through the development of the European Statistical Training Programme. The objectives for the programme period are:  for the Commission and the Member States to take the appropriate initiatives towards compliance with the European Statistics Code of Practice,  to establish a European Statistical Governance Advisory Board to complement the governance structure,  to explore a quality labelling of European official statistical aggregates in feasibility studies for the development of suitable procedures, standards and criteria for that purpose, and  to ensure that the European Statistical Training Programme aims at improving the overall quality of European statistics by raising the qualification of statisticians, promoting their independence, encouraging both theoretical and practical training and exchanging experience and best practices. 2.2. Cooperation with users A close, continuous dialogue with users of Community statistics about their needs, actual usage and priorities is imperative. Current cooperation with users is beneficial and comprises, inter alia, the activities of the European Advisory Committee on Statistical Information in the Economic and Social Spheres (CEIES) (1), cooperation with European business federations and the formal discussions of the statistical work programme with Commission services. However, as the number of users of Community statistics increases and users become more diverse in their needs, Eurostat will further strengthen the dialogue between the ESS and its users. The objectives for the programme period are to:  reduce the distance between users and producers by improving communication with different groups and networks of users,  implement pro-active user needs investigation, enabling the ESS to respond more effectively to emerging needs, and  strengthen CEIES, enabling the development of Community statistics to become more user-oriented. 2.3. Technical cooperation with third countries The interaction between the EU and neighbouring countries and other regions and countries throughout the world requires reliable official statistics about economic and social conditions in those countries. Comprehensive technical cooperation takes place in order to build the statistical capacity of those countries and provide the statistics needed for the management of EU policies. This is especially the case for candidate countries. That cooperation involves the expertise of many partners in the ESS. The objective in the programme period is to:  prepare and implement regional development programmes and to ensure a close link between statistical actions and the wider objectives of EU programmes. 2.4. Cooperation with international organisations Statistics must not only be comparable among Member States but also at the wider international level, and many domains of the ESS are based on internationally agreed methodology. In many cases the ESS takes a lead and develops standards in advance of global standards. In such cases it is essential that the global methodologies take account of European developments. International cooperation also includes joint management of major projects and coordination of work programmes and data collection activities in order to avoid duplication of efforts. Experience has shown that a coordinated, common position is important to enable EU priorities to impact on the agenda and the development and harmonisation of the international statistical systems. For that reason, intensified preparation and coordination of EU positions prior to high level international meetings have been initiated. The objectives for the programme period are to:  ensure that the EU is consistently represented and, where appropriate, coordinate its positions in the most important international statistical fora and in matters of priority for EU policies, and  promote the international cooperation and coordination of work programmes in order to avoid duplication of work and improve the comparability of international statistics. 3. Instruments 3.1. Better regulation Article 3(2) of Regulation (EC) No 322/97 sets out three types of individual statistical actions that can be used to implement the Community statistical programme: first, legislation adopted under the co-decision procedure, which may confer implementation powers on the Commission; second, actions taken directly by the Commission, under very limited circumstances: the action must last for no longer than one year, the data to be gathered must already be available or accessible within the national authorities responsible, and any additional costs incurred at national level as a result of the action must be borne by the Commission; third, agreements between Eurostat and the Member State authorities. Enactment of legislation in accordance with Treaty provisions should be the preferred choice in most situations where the collection of statistics is necessary. This will be based on a realistic legislative policy in conformity with the Commissions policy in favour of simpler and well targeted legislation. New legislative initiatives will be exhaustively prepared with the stakeholders and they should address the users needs, avoid excessive burden on respondents, and take due account of priorities, costs and the possibilities for delivering. The objectives for the programme period are to take initiatives to:  replace agreements by Community legislation in certain areas of regular production of Community statistics which have reached sufficient maturity,  recast and simplify the legislation in statistical areas with complex Community legislation, and  repeal or revise the legislation in statistical areas where the Community legislation does not effectively reflect users needs, priorities and the socioeconomic and technological context. 3.2. Compliance monitoring The quality of Community statistics comprises  in addition to the scientific requirements  the fundamental requirement of compliance with the principles of the Treaty and the secondary legislation. Therefore, a vigorous and systematic monitoring of the application of the legislation is a priority. A global and coherent compliance strategy structured around the principles of a realistic legislative policy, the obligation of Member States to apply systematically the statistical legislation and a coherent and systematic monitoring of compliance, will be followed. Close contacts with the competent national authorities throughout all of the phases is part of the compliance process. The objective in the programme period is to:  ensure the systematic monitoring of compliance with Community legislation. 3.3. Increased ability to respond to users needs In order to improve the statistical service to users, and in order to improve the efficiency of the ESS as a whole, a stronger focus on the core needs for European policies is necessary. In specific cases this will be based on the European approach to statistics, a pragmatic strategy to facilitate the compilation of European statistical aggregates which are of particular importance for Community policies. Also, the flexibility of the ESS and its ability to respond promptly to changing user needs must be strengthened. The objectives for the programme period are to:  improve the coherence across statistical systems, strengthening the ability to respond to users needs by combining different statistical sources,  extend the use of ad-hoc modules in Community surveys in specific cases, increasing the responsiveness to new needs,  use differentiation of requirements depending on the weight of countries in European statistical aggregates to a larger extent, reducing significantly the costs for some national authorities and the burden on respondents and also improving the timeliness of EU statistical aggregates, and  use European samples aiming to provide good quality data at European aggregate level in specific cases, improving coherence and comparability and streamlining production processes. 3.4. Financial support for actions contributing to Community objectives In order to ensure the timely fulfilment of users needs, the Commission can support the development of statistics and the build-up of capacity in the ESS by awarding service contracts or concluding grant agreements. Such support will take into account the financial burden-sharing between the EU and the Member State budgets relating to the implementation of the programme (as well as the individual situation of the Member States), in particular in cases where the European approach to statistics is used. The objectives for the programme period are to:  award service contracts and grant agreements with a view to ensuring the optimum development of statistics and build-up of capacity in the ESS, making best use of available resources, and  make efforts to streamline and simplify the grant-management procedures, without prejudice to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2). 3.5. Utilising partners expertise for Community purposes Achieving the objectives of the ESS and ensuring the necessary improvement of programmes, processes and products to meet increasing user needs not only require sufficient resources but also the creativity and competence of the entire ESS. Therefore, new ways of structuring the practical organisation of certain activities  making use of expertise and best practices where they are available  will be put in place in order to release synergies and improve overall efficiency and quality. The objective in the programme period is to:  establish or further develop joint structures, tools and processes (e.g. ESSnet  collaborative networks between partners of the ESS with the aim of avoiding duplication of work and, therefore, increasing efficiency) involving national authorities and relevant Community services and facilitating the specialisation of certain Member States in specific statistical activities for the benefit of the ESS as a whole. 3.6. Dissemination The objectives and tools of dissemination will undergo substantial changes during the programme period which will not only significantly change the nature of the dissemination function itself but will also have a significant impact on the other phases of the statistical production process. The rapid evolution in the capacity and availability of the Internet will make it the prime tool for the dissemination of statistical data in the future. It will significantly increase the potential user community and thus create new opportunities for dissemination. Moreover, it will create the possibility for intensified cooperation between Eurostat and the national statistical institutes. The Internet will, however, also introduce significant new challenges for user-friendly presentation of data that help users to find, display and understand statistics. The existing dissemination of paper publications and offline electronic media will need to evolve as supplementary dissemination tools. Adequate user support structures and communication with user groups are important elements of effective dissemination. The objectives for the programme period are to:  develop Eurostats Internet site in terms of content, ease of use and functionality, ensuring that it corresponds to best practices,  increase cooperation with other dissemination platforms of the ESS and with other Community services in order to facilitate the usage of the Internet sites and enhance the value of the statistical information for users. 3.7. The balance of costs and benefits The ESS has to maintain a vigilant watch on the balance between the need for information for Community policy purposes and the resources required at EU, national and regional level to provide this information. The provision of adequate resources in the national context is of particular importance in pursuing the statistical information requirements of EU policy decisions. It is, however, also important to maintain sufficient flexibility to allow the national authorities to satisfy Community statistical information needs in the most cost-effective manner. The setting of priorities will be based on three high-level guiding principles:  assessment of users needs, including relevance for policy making at Community level,  assessment of cost implications for respondents, Member States and the Commission using, for example, the EU Net Cost Model or the Standard Cost Model, and  assessment of specific statistical issues of importance for the cost-effectiveness of particular statistics, including the trade-off between different components of statistical quality, e.g. accuracy and timeliness, and possibilities for flexible reporting obligations focusing on core European needs. In order to maximise overall cost-effectiveness and to pursue a balanced prioritisation of activities within the annual statistical work programmes, these principles will be applied in a transparent way and according to practical guidelines to be developed and maintained by Eurostat in cooperation with the national statistical authorities. The objectives for the programme period are to:  put in place methods for in-depth step-by-step reviews of existing domains of Community statistics and for the assessment of new or substantially changed user requests. This is important for the continuous improvement of Community statistics, ensuring the identification of requirements which can be reduced or discontinued, and for the introduction of revised or new statistical initiatives,  subject all fields covered by this programme to a cost-effectiveness analysis, starting with a cost-burden estimation, allowing for a systematic reprioritisation before the end of the programme period 2008 to 2012. An action plan for the whole process will be launched within the first six months of the programme period 2008 to 2012,  subject all new statistical projects or major revisions of existing statistics likely to impose a significant additional burden on the data providers, in particular enterprises, to a cost-effectiveness analysis prior to their implementation,  set targets for the limitation or reduction of the overall costs and burdens to guide the review and re-prioritisation process,  ensure that the reporting burden is proportionate to the needs of users and not excessive for respondents, especially in the case of small and medium-sized enterprises. Measures for monitoring the reporting burden will be put in place and ways of minimising the burden put in practice. Increased use of administrative data for statistical purposes will be an important instrument in this regard, and  use, as far as possible, existing data to fulfil new statistical requirements. (1) The Commission has proposed the replacement of CEIES with the European Statistical Advisory Committee. (2) OJ L 248, 16.9.2002, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). ANNEX II FIVE-YEAR STATISTICAL PROGRAMME: OBJECTIVES AND ACTIONS This Annex provides a summary of statistical needs and requirements viewed from the perspective of the policy needs of the EU. Following a first section related to cross-sectional statistical activities in support of overall policy priorities, these needs are classified by the Titles identified in the Treaty establishing the European Community (EC Treaty). This may lead to repetition because some statistical activities contribute to more than one Title. For each policy area this Annex provides the legal framework, the current situation and the main initiatives to be taken within this five-year period. Priorities, defined by the Commission, will be discussed each year with Member States in order to bring about proposals for simplification of the statistical requirements to be integrated in the process of adopting new legal bases and their implementing measures. Best practices in data collection will be regularly discussed with and exchanged among Member States in order to promote simplification and modernisation in data collection methods which would ease the burden on respondents. CROSS-SECTIONAL STATISTICAL ACTIVITIES IN SUPPORT OF OVERALL COMMUNITY POLICY PRIORITIES Structural indicators and sustainable development indicators Legal framework The Lisbon Strategy adopted by the European Council of 23 and 24 March 2000 provided the basis for structural indicators oriented mainly towards economic growth and employment as laid down in the Integrated Guidelines for Growth and Jobs in 2005 (Article 99 of the EC Treaty). Sustainable development indicators were given a new foundation through the Sustainable Development Strategy, adopted by the Brussels European Council of 15 and 16 June 2006. Current situation Statistics and indicators are required to monitor the implementation and impact of both the Lisbon Strategy and the Sustainable Development Strategy, both being of a cross-cutting nature. Developments are continuously introduced to adjust the sets of indicators to the actual needs and to improve the quality of the information provided to the general public. Some fields  such as food safety and quality, chemicals and pesticides, health and environment, corporate responsibility, biodiversity, natural resources, transport, marine ecosystems, good governance and financial services  are not yet adequately covered by indicators. Main initiatives for 2008 to 2012:  structural and sustainable development indicators will be adjusted to new emerging user needs and to specific national programmes, taking into account general frameworks such as National Accounts,  new sustainable development indicators will be developed in cooperation with other Commission services and the European Environment Agency in order to respond better to existing and forthcoming needs, particularly in the fields of food safety and quality, chemicals and pesticides, health and environment, corporate responsibility, biodiversity, natural resources, transport, marine ecosystems, land use and good governance. The regional breakdowns will be further developed as appropriate,  the quality of existing indicators will be improved and the information about the quality of published indicators will be completed,  communication on both structural and sustainable development indicators will be enhanced, in line with the importance of the underlying strategies. Enlargement Legal framework For accession negotiations, the Commission must be able to draw on a complete set of reliable statistics, methodologically comparable with those of the Member States. The statistical assistance to new Member States, candidate countries and pre-candidate countries is governed by a strong legal framework including the Acts of Accession and Council Regulation (EC) No 1085/2006 of 17 July 2006 establishing an Instrument for Pre-Accession Assistance (IPA) (1). Current situation While fulfilling its objectives in the area of statistical assistance, the EU faces three somewhat different challenges:  integrating the potential new members in all Community mechanisms, including e.g. own-resources budgets and structural funds and all other issues and programmes,  preparing the candidates properly before their accession by taking part in the negotiation process and following up their commitments during the negotiations until their accession, and  continuing to prepare remaining candidates and help them to reach full compliance with current Community legislation. This places high demands on the statistical production of the candidates. Basic economic statistics are indispensable, including sectoral and regional distribution of gross domestic product, population, employment, etc. Other key statistics are those which measure the implementation of the internal market, such as trade in goods, trade in services and freedom of establishment, balance of payments, capital flows, mobility of persons, industrial production and structure, etc. In addition there are requirements for statistics in sectors which are sensitive as regards accession negotiations, supporting primary EU policies such as agriculture, transport, the regions and the environment. Main initiatives for 2008 to 2012:  the collection of comparable data for key policies will be consolidated for negotiations and internal Commission purposes,  assistance to new Member States, candidate countries and pre-candidate countries will be continued in order to adjust their statistical systems to meet Community requirements. TITLE I FREE MOVEMENT OF GOODS Legal framework EC Treaty provisions: Article 133 (common commercial policy). Legal acts covering relevant statistical fields: Regulation (EC) No 638/2004 of the European Parliament and of the Council of 31 March 2004 on Community statistics relating to the trading of goods between Member States (2); Regulation (EC) No 184/2005 of the European Parliament and of the Council of 12 January 2005 on Community statistics concerning balance of payments, international trade in services and foreign direct investment (3). Current situation The adjustments of trade statistics legislation mainly with regard to the Intrastat Regulation, the implementation of the Intrastat reporting system in the new Member States and the reduction of the items within the combined nomenclature were major achievements in the last programme period. These developments were accomplished in order better to serve the needs of the users of statistical data at the Community level as well as at Member State level enabling proper interpretation of macroeconomic developments and assessment of the competitiveness of the EU and the Member States. At the same time, the collection and processing of statistical data were optimised and, as a result, the administrative burden on the providers of statistical information was reduced. These results are broadly in line with the objectives of the Lisbon Strategy. The goals for the period 2008 to 2012 will be to continue further the simplification effort, the harmonisation of the different types of statistics concerning international movements of goods and the balance of payments statistics, while at the same time exploring the possibilities of linking the trade statistics data and nomenclatures with other types of statistics, mainly business statistics or industrial activity nomenclatures. The outcome will be a further move towards a more simplified, transparent and comprehensible framework for the compilation and use of trade statistics, which will further diminish the administrative burden on enterprises and thus foster the competitive position of the European economy. At the same time, interconnecting the different types of statistics should enable the use of new ways of analysing economic and structural developments and sustainable use of resources in the EU. Main initiatives for 2008 to 2012:  the Commission will propose a single-flow system or the implementation of any other method that leads to a significant reduction in the statistical response burden for Intrastat by 2010, taking due account of feasibility studies on the quality, including timeliness of statistics,  methods and tools will be developed aiming at a better integration of the different types of statistical information required from businesses,  the consistency between trade in goods statistics and balance of payments statistics will be further improved. In the long term, the aim is to develop an integrated statistical trade system, which reflects the cross-border flows of goods, services and other flows related to trade in a coherent and methodologically consistent manner. TITLE II AGRICULTURE Legal framework Agricultural statistics reflect the high degree of EU integration of agriculture, the importance of the common agricultural policy (CAP) in the EU budget and the essential role they have in the decision-making process of the CAP. Current situation The traditional agricultural statistics will continue to remain crucial for the CAP (market management) and will have to be consolidated and simplified. On the other hand, the new policy concerns (rural development, environmental compliance and impacts, food safety) will require structural statistics which could be less frequent but which should meet the need for detailed and sometimes specific geographical breakdowns matching e.g. spatial data on soil, watersheds and biodiversity. The 2010 agricultural census will be a very valuable source in this respect. One of the main proposals included in the Commission Communication European Action Plan for Organic Food and Farming of 2004 focuses on an information-led development of the organic food market. To this end, the collection of statistical data on both production and marketing of organic products will be envisaged. The legal architecture of the EU system for agricultural statistics is to be simplified in the near future and will have to be implemented in the EU and in the candidate countries. Particular attention will be given to the development of specific indicators for the environmental and sustainable management of forests and wood-derived industries. The EU Forest Action Plan will need monitoring after the launch phase scheduled for 2006/2007. The programme of fishery statistics will include the continued implementation of the existing legislation, including aquaculture statistics, the development of socio-economic indicators and of sustainability indicators and the development of supply balance sheets for fishery products. Eurostat will follow the developments in the proposed Maritime Policy and adapt its programme of work accordingly. Main initiatives for 2008 to 2012:  an agricultural census will in principle be carried out in 2009-2010 in accordance with legal acts as well as a decennial survey on vineyards. The 2007 farm structure survey results will be made available in 2008 (as well as the 2007 fruit trees survey results),  surveys on agricultural production methods, on land use, on input use and on organic farming will be carried out in accordance with legal acts,  the current surveys on crops and animal production will be carried out in accordance with revised legal acts, which will be aimed at integrating and simplifying existing legislation and reducing the response burden,  the current feasibility study on the income of the agricultural households sector will be evaluated,  rural development and agri-environmental indicators will be further developed and made available,  special attention will be devoted to the development of a more efficient system for collection and validation of agricultural statistics,  new statistical information will be compiled and launched for guidance of the proposed Maritime Policy which is currently being drafted by the Commission. TITLE III FREE MOVEMENT OF PERSONS, SERVICES AND CAPITAL (4) Legal framework Free movement of capital and services are crucial for the internal market. They belong to the so-called fundamental freedoms which are central to the internal market. In its responsibility for monitoring the proper and timely application of the EC Treaty provisions governing the freedom of movement of capital and services, the Commission requires reliable and comparable statistical information. The relevant provisions governing the freedom of capital movements are enshrined in Articles 56 to 60 of the EC Treaty. The freedom to provide cross-border services is set out in Article 49 of that Treaty. Legal acts covering relevant statistical fields are: Regulation (EC) No 184/2005; Decision No 1608/2003/EC of the European Parliament and of the Council of 22 July 2003 on the production and development of Community statistics on science and technology (5); Regulation (EC) No 716/2007 of the European Parliament and of the Council of 20 June 2007 on Community statistics on the structure and activity of foreign affiliates (6); proposal for a Regulation of the European Parliament and of the Council concerning Structural Business Statistics. Current situation The growing importance of free movement of services and capital leads to increasing demand for high-quality statistics. The challenge is to publish relevant data in a timely manner and to adapt the system to the changing requirements of the policy makers, while keeping a low level of burden on respondents. From 2006, the implementation of the Balance of Payments Regulation has enhanced the quality of trade in services and direct investments data. In addition, statistics on foreign affiliates will allow the globalisation of production systems to be measured. The statistics produced will continue to cover both extra and intra-EU trade and thus meet the needs of the internal market. The growing importance of multinational enterprises will require new forms of data collection. The new Regulation on business registers covers the transmission of individual data on multinational enterprise groups to Eurostat and feedback of harmonised information to Member States leading to a Community register of multinational enterprise groups (EuroGroups), which will be fully implemented from 2008 and onwards. Regular production of high-quality statistics on postal services is essential for European policy makers, national regulators and postal operators, to assist the evolution towards an open postal market and beyond. The modalities of the data collection will be based on the assessment of the 2006 pilot project to ensure high data quality. The internationalisation of research and development (R & D), and of the human resources linked thereto, is crucial for the performance of the European economy. It is therefore important to collect R & D data within the context of balance of payments, foreign affiliate trade statistics and measures for multi-national enterprises. Main initiatives for 2008 to 2012:  the NACE Rev. 2 classification of economic activities, with a more detailed services breakdown, will be applied in all relevant fields,  implementation and updating of key legislation (balance of payments, international trade in services, foreign direct investment and foreign affiliates) will be ensured,  improved measurement of the internationalisation of R & D will be pursued,  work on statistics on residence permits  including both EU and third-country nationals  will continue as long as there are Community policy needs for this type of data. TITLE IV VISAS, ASYLUM, IMMIGRATION AND OTHER POLICIES RELATED TO FREE MOVEMENT OF PERSONS (7) Legal framework Statistics on migration and asylum, and on crime and criminal justice, in so far as necessary for the performance of the activities of the Community, will develop to meet the evolving need for statistics to support the Commissions Action Plan to implement the Hague programme on Justice, Freedom and Security issues. The Action Plan includes proposals for the management of migration flows, the social and economic integration of migrants, border controls, asylum and strengthening security through common action against crime, particularly organised crime. Substantial increases will be necessary in the availability and quality of statistics to support these measures. This is particularly the case for the implementation of the new four funds proposed in the framework programme on Solidarity and Management of Migration Flows for the period 2007 to 2013. These developments will begin before 2008 but will continue throughout and beyond the lifetime of this statistical programme. Current situation Community statistics on migration and asylum are currently subject to serious problems of non-availability of data and poor harmonisation. Measures to overcome those weaknesses are ongoing and will continue throughout the programme period. These improvements will be driven by the implementation of new legislation for Community statistics on migration and asylum in the first years of the programme. The potential in the field of crime statistics will be further explored in accordance with the EU Action Plan 2006 to 2010 on developing a coherent and comprehensive framework to measure crime and criminal justice. The feasibility and advisability of introducing a legal basis for these statistics will be explored. In recognition of the wide differences among national administrative and statistical systems for migration and asylum and for crime and criminal justice, measures to improve the comparability of statistics will focus on the harmonisation of statistical outputs rather than on the introduction of common data sources and procedures. However, in some cases (such as for statistics on organised crime) it may be necessary to develop new data sources. Main initiatives for 2008 to 2012:  the implementation of the legislation concerning Community statistics on migration and asylum will be completed. This will provide a framework for ongoing measures to strengthen the availability, comparability, timeliness and policy relevance of those statistics,  statistics providing socio-economic information about migrant populations will be developed and disaggregated by gender, where appropriate, including the implementation of ad-hoc modules in the Labour Force Survey and the collection of migrant information as part of the 2011 Community Census Programme,  the current research being carried out into the potential for Community statistics on crime (including organised crime), victimisation and criminal justice will be continued. TITLE V TRANSPORT Legal framework The EU transport policy has developed rapidly over the past 15 years. Its objective has been defined in the transport white papers of 1992 and 2001, and the June 2006 Communication from the Commission to the Council and the European Parliament Keep Europe moving  Sustainable mobility for our continent. Mid-term review of the European Commissions 2001 Transport White Paper. It aims at the optimisation of the transport system, allowing an efficient, competitive, safe, secure and environmentally friendly performance of individual transport modes and their combinations in inter-modal transport chains. Cleaner and more efficient transport is necessary to disconnect increasing mobility from its negative side effects. The EUs transport policy is at the heart of the EU Sustainable Development Strategy and the Lisbon Strategy for growth and jobs. Current situation Community transport statistics aim to be a comprehensive transport information system, including data on flows of passengers and goods, traffic, infrastructure, modes of transport, equipment, personal mobility, safety, security, energy consumption and environmental impact, transport costs, infrastructure investments, transport enterprises, and structural and sustainable development indicators. The coverage of statistics on flows of passengers and goods and on traffic is good for all transport modes except for transport of passengers by road and non-motorised modes. Moreover, statistics on traffic for all modes of transport currently lack some important data necessary to monitor congestion, emissions into the air and further negative environmental impacts. Statistics on freight transport are still mainly centred on single modes of transport and do not provide sufficient information on inter-modal transport chains. There is currently a lack of indicators which take account of the conditions actually affecting inter and intra-modal competition, particularly with regard to the various aspects of operating conditions: tax, use and toll rates, salary costs and tariffs. The transport information system currently lacks information on investment and costs in transport infrastructure as well as spatially broken-down information on transport networks and flows, with links between geographic representation of the traffic network and data collected on the network, that is necessary to support the investment in European transport infrastructure and Community regional policies. Main initiatives for 2008 to 2012:  the coverage of legal bases for Community transport statistics across all modes of transport will be consolidated and completed. The ongoing work on the production of modal split indicators in both passenger and freight transport will be further developed. Special emphasis will be put on transport of passengers by road,  the collection of additional statistics on inter-modal transport chains and urban transport as well as the production of indicators needed to monitor the integration of environmental and safety considerations into transport policies will be promoted taking due consideration of cost-burden and benefit aspects. The collection of data on infrastructure investment expenditure and costs will be revised. The need for indicators of logistics performance will also be taken into account. Special emphasis will be put on collecting traffic data expressed in vehicle-kilometres,  indicators for the analysis of the competitiveness of the transport sector and of intra and inter-modal competition will be developed, the relevant data gathered and the results disseminated in an appropriate form. TITLE VI COMMON RULES ON COMPETITION, TAXATION AND APPROXIMATION OF LAWS No direct statistical programme is required. Statistical information for this title is derived as needed from data and indicators generated for other titles in the programme. TITLE VII ECONOMIC AND MONETARY POLICY Legal framework EC Treaty provisions: Articles 99 (coordination and surveillance of economic policies); Article 104 (monitoring of fiscal developments); Article 105 (monetary policy and price stability); Article 133 (common commercial policy); Article 269 (own resources). Main regulations: Council Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the Community (8) (ESA95); Council Regulation (EC, Euratom) No 1287/2003 of 15 July 2003 on the harmonisation of gross national income at market prices (GNI Regulation) (9); Council Decision 2007/436/EC, Euratom of 7 June 2007 on the system of the European Communities own resources (10); Council Regulation (EC) No 3605/93 of 22 November 1993 on the Application of the protocol on the excessive deficit procedure, annexed to the Treaty establishing the European Community (11); Council Regulation (EC) No 2494/95 of 23 October 1995 concerning harmonised indices of consumer prices (12); Council Regulation (EC) No 1165/98 of 19 May 1998 concerning short-term statistics (13); Regulation (EC) No 184/2005; Council Regulation (EC, Euratom) No 723/2004 of 22 March 2004 amending the Staff Regulations of Officials of the European Communities and Conditions of Employment of other servants of the European Communities (14). Current situation The surveillance and coordination of macroeconomic policies in the EU, the conduct of monetary policy in the Economic and Monetary Union, as well as the Community structural policies, require a sound statistical underpinning. Furthermore, the provision of statistics for the administrative purposes of the EU is of utmost importance. Eurostat and the Member States need to ensure a successful implementation of the European System of Accounts data transmission programme. This data is a key element for business cycle and structural analysis. A significant effort will be made to improve the measurement of productivity, fostered by the EU KLEMS project. The provision of statistics for EU administrative purposes remains of the utmost importance. This includes the provision of GNI and value added tax data for own resources calculations, macroeconomic data required in support of structural policies (in particular Purchasing Power Parities), and data required for the salaries and pensions of EU officials. Harmonisation and comparability of the data used for budgetary and fiscal surveillance will be kept under review in order to provide decision-makers with high quality and comparable statistical instruments to support sound judgements on the situation in each Member State. In recent years the speed of the development of the Harmonised Index of Consumer Prices (HICP) has slowed down and the improvement of the quality of the HICP needs to be pursued more vigorously (particularly on owner-occupied housing, quality adjustment and sampling). A continuing improvement of timeliness, coverage and dissemination of the Principal European Economic Indicators (PEEI) is needed. This should be proportionate to the risks to the statistical quality in particular regarding the reliability of early estimates. As for short-term statistics (STS), improvements in the coverage of services, especially prices of service output, the length of time series and the timeliness of the data are required. As regards balance of payments statistics, current challenges include the provision of appropriate input to national accounts, and ensuring the continuing quality of source data in Member States where bank reporting thresholds are being raised. Main initiatives for 2008 to 2012:  there will be active participation in the revision of the international standards for national accounts (SNA93) and balance of payments statistics (BPM5),  the revised European System of Accounts (ESA95) will be implemented,  NACE Rev. 2 classification of economic activities will be implemented in national accounts, balance of payments and short-term statistics and other key legislation,  a European system of consumer price statistics centred on the HICP will be established, simplifying and consolidating the HICP legal framework, and ensuring the credibility of the HICP through a more effective communication policy and compliance strategy,  the coherence between labour market statistics and National Accounts will be improved. TITLE VIII EMPLOYMENT Legal framework Developments in EU labour statistics will be driven by the revised Lisbon Strategy now refocused on growth and employment in Europe, the targets and benchmarks set in the framework of the European employment strategy and Economic and Monetary Union which requires a comprehensive set of infra-annual statistics to describe the labour market developments in the euro area and the EU. Current situation Labour market statistics are governed by a solid legal framework to assure regular data transmission for the estimation of employment, unemployment, earnings and labour cost. Nevertheless, new policy areas will require the extension of the statistical legislation to other domains such as: (i) job vacancy statistics, evaluating the demand side of the labour market and complementing statistics on employment and unemployment; (ii) the labour market situation of migrants, promoting better integration of this population; (iii) the labour market situation of older workers; and (iv) the transition from school to work, underpinning adequate policies assuring a smooth incorporation of the young into the labour market. Other areas such as quality in work and employment in an ageing labour force context, adaptability of workers and enterprises as well as the labour market needs of the information society will continue to focus the attention for the development of statistics. Statistics on employment and unemployment are mainly designed to meet macroeconomic requirements. In so doing, they fail to take full account of existing regional disparities, particularly in certain urban areas. The improvement of the Community labour force survey (LFS) in recent years make this survey and its yearly modules the major source for producing comparable data on the labour market. The LFS is a household based survey, the results of which need to be complemented with enterprise based data, such as the structural and short-term statistics on earning and labour cost. However further developments related to quality improvement are still needed in labour market statistics, such as the achievement of greater coherence with employment data from national accounts and from other surveys in business and agriculture and the introduction of European sampling schemes and flash estimates to improve timeliness in the dissemination of indicators. Efforts should also be made to analyse in-depth the existing data sources, to improve dissemination of anonymised individual data, collected for the purposes of Community statistics, to the scientific community and to introduce a revised classification of occupations (ISCO) in 2011 to better reflect the structure of jobs and allow for improved international comparisons. Main initiatives for 2008 to 2012:  the 2008 LFS ad-hoc module on the labour market situation of migrants and their descendants, the 2009 LFS ad-hoc module on transitions from school to work and the LFS programme of ad hoc modules 2010 to 2012 will be defined and implemented,  the coverage of the structural surveys on earnings and labour cost will be extended to the whole economy and the 2008 labour cost surveys and the 2010 structure of earnings survey will be implemented,  European sampling schemes based on a wider use of existing data may be introduced in short-term labour market statistics, allowing the production of timely quarterly and monthly employment and unemployment aggregates for the euro area,  statistics on employment and unemployment may include more focussed regional indicators, particularly for urban areas and agglomerations, in order to take fuller account of local variations in employment and unemployment. By 2010 the need for and the cost of a possible introduction of annual statistics for agglomerations of above 500 000 inhabitants will be examined.  labour statistics will allow monitoring of information society employment,  the forthcoming Council Regulation on job vacancy statistics will be implemented in full,  NACE Rev. 2 classification of economic activities will be introduced into the structural surveys on earnings and labour costs, the quarterly labour cost index and the continuous labour force survey. TITLE IX COMMON COMMERCIAL POLICY Legal framework The responsibility of the Commission for negotiations on commercial agreements with third countries including the trade agreements on services is embedded in Article 133 of the EC Treaty. Legal acts covering relevant statistical fields are: Council Regulation (EC) No 1172/95 of 22 May 1995 on the statistics relating to the trading of goods by the Community and its Member States with non-member countries (15); Regulation (EC) No 184/2005; Regulation (EC) No 716/2007. Current situation The data requirements are increasing as new trade competitors and partners (e.g. China, India, Brazil and other Latin American countries) appear on the world scene and also as a consequence of structural changes in the area of trade in goods and services. In addition, high-quality collection, analysis and harmonisation of data from candidate countries and the main EU partner countries remain a priority. In parallel, efforts will be made to maintain the quality standards with respect to cross-border trade in services, foreign direct investment and foreign affiliates trade. For this purpose the implementation of Regulation (EC) No 184/2005 and Regulation (EC) No 716/2007 will be of the utmost importance. Main initiatives for 2008 to 2012:  new Extrastat legislation will be implemented with the main objective of making available additional relevant customs information and complementary statistics through the use of registers on trade operators,  key legislation (balance of payments, international trade in services, foreign direct investment and foreign affiliates) will be implemented and updated,  the new IMF international methodological standards will be implemented in the EU compilation of balance of payments statistics,  the Manual on Statistics of International Trade in Services and its revised version will be implemented in the EU. TITLE X CUSTOMS COOPERATION No direct statistical programme is required. Statistical information for this title is derived as needed from data and indicators generated for other titles in the programme. TITLE XI SOCIAL POLICY, EDUCATION, VOCATIONAL TRAINING AND YOUTH Legal framework Statistics in this domain will be driven by the open method of coordination (OMC) in the fields of social exclusion, pensions and health care and long-term care; the Sustainable Development Strategy; Articles 143 (social situation report) and 13 (anti-discrimination) of the EC Treaty; the Health and Safety at Work Strategy; the 2003 Council Resolution on promoting the employment and social integration of people with disabilities and the Commission Communication on equal opportunities for people with disabilities: A European Action Plan. The UNECE Strategy for Education for Sustainable Development also advocates for data development. Current situation The system of statistics on living conditions and social protection rests on two main pillars: ESSPROS (system of social protection statistics) and EU-SILC (statistics on income and living conditions). These two pillars underpin the Laeken and pension indicators of the OMC. Progress is still to be made to develop indicators on regional and on child poverty. Concerning the demographic changes in the EU, indicators and statistical analyses relating to ageing, financial sustainability, productivity and labour participation will be further developed in the framework of the OMC and in collaboration with the relevant Council working groups. Data on lifelong learning cover information on formal and non-formal education and training, and informal learning. Based on established education statistics, new data have been compiled on vocational training in enterprises (measuring the enterprise commitment and contributions to employee vocational training) and on adult education and training. Data on youth are available from existing surveys and these will be fully exploited before further efforts are made to integrate the youth dimensions better in existing surveys. For health and safety at work, data collection and analysis will focus on the causes, circumstances and costs of accidents at work, on occupational diseases and work-related health problems, as well as on factors which may adversely affect the health of workers. Collection of statistics, in particular harmonised survey modules on disability will be further developed. Statistics will be further improved to support the development of high-quality, accessible and sustainable health care and long-term care. The key objective for demographic statistics will be to provide the comprehensive set of data and analyses necessary to assess the implications of demographic change in Europe. This will be achieved by improving the methods and contents of demographic data collections, implementing legislation for the 2011 round of population and housing censuses, and by the regular production of long-run population projections. Main initiatives for 2008 to 2012:  a limited set of core variables will be developed and a new instrument, European System of Social Statistical Survey Modules (E4SM), will be established,  the EU-SILC project will be consolidated, the longitudinal dissemination will be developed and the gross income concept will be fully put into operation,  indicators on regional poverty (using small area estimation techniques where national regional data are not available) and child poverty will be developed,  implementing regulations on ESSPROS to improve coverage, comparability and timeliness of data will be developed,  the Regulation on Statistics on Education and Lifelong Learning will be adopted and implemented,  the existing lifelong learning statistics framework in terms of quality will be improved,  by 2010, the possibility of implementing the UN Human Development Index in the EU will be examined, taking into account the housing and employment/unemployment factors as well,  statistics on youth at all educational levels and on youth economic and social integration will be successively compiled, using existing sources and, when needed, integrating them better in existing surveys,  statistics on children with reference to the internationally agreed age limit of childhood, which is 18 years pursuant to the UN Convention on the Rights of the Child, will be compiled as regards the social situation of and poverty among children,  all social data collected on individuals at EU level will be disaggregated by gender and a core set of indicators on the equality between men and women will be defined,  a memorandum of understanding in cooperation with the European Institute for Gender Equality will be drawn up in order to define the practical cooperation modalities,  possibilities for the development of a common methodology to obtain or to improve existing statistical data on the extent and impact of discrimination will be explored. TITLE XII CULTURE The production of cultural statistics is limited at this stage. Moreover, no comprehensive and coherent framework or separate legislation on cultural statistics exists. In the light of the contribution of the cultural and creative sectors to the achievement of the Lisbon Strategy objectives, cultural statistics also need to be consolidated to ensure a durable and regular production of data (based on various data sources). Comprehensive methodological work is therefore necessary to e.g. better measure the social and economic impact of cultural and creative sectors in a knowledge-based economy. TITLE XIII PUBLIC HEALTH Legal framework Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work (16); Decision No 1786/2002/EC of the European Parliament and of the Council of 23 September 2002 adopting a programme of Community action in the field of public health (2003-2008) (17); Commission proposal of 7 February 2007 for a Regulation of the European Parliament and of the Council on Community statistics on public health and health and safety at work. Current situation The health information system, established under previous Community action programmes on public health, will be further developed through actions on health knowledge and information under the forthcoming programme of Community action in the field of public health 2007 to 2013. In close partnership with the Member States, candidate countries and EEA/EFTA countries, Eurostat will, through the ESS, further develop the statistical element of this system, in particular for the European Community Health Indicators (ECHI). Statistical data on public health are also required for sustainable development indicators, structural indicators, context indicators on disability and indicators developed in the context of the OMC for the support of national strategies for the development of high-quality, accessible and sustainable health care and long-term care. In cooperation with the activities under the Community public health programme, with the relevant EU agencies and with the international organisations competent in the field of public health statistics (WHO, OECD and UNECE), the focus is on the further development and implementation of the methodology, in particular in the fields of health status, health determinants (such as life style and environmental factors), health care (including health expenditures) and causes of death. Main initiatives for 2008 to 2012:  where possible, Commission Regulations will be adopted for the implementation of the forthcoming Regulation of the European Parliament and of the Council concerning Community statistics on public health and health and safety at work,  the infrastructure for the basic system on public health statistics will be reinforced, giving special attention to the examination, consolidation and implementation of the relevant methodologies, such as the European Health Interview Survey (EHIS) and the System of Health Accounts (SHA),  the availability, comparability, timeliness and policy relevance of statistics on public health  including statistics on disability and on health care, disaggregated by gender  will be improved, with specific attention to further methodological development and taking into account the different contexts in each country. TITLE XIV CONSUMER PROTECTION Legal framework Consumer policy has achieved a much higher profile during recent years (Article 153 of the EC Treaty). Eurostat work will rely on the Health and Consumer Protection Strategy and on the proposal for a Decision of the European Parliament and of the Council establishing a Programme of Community action in the field of Health and Consumer protection 2007-2013, adopted by the Commission in April 2005. The broad field of consumer protection is split into two main areas: consumer affairs and food safety. Current situation On consumer affairs, Eurostat is producing on an annual basis a panorama publication Consumers in Europe: facts and figures and has established an inter-services task force on detailed price statistics. Food safety is an important topic within the context of consumer protection policy and the EU has developed a wide range of legislative and other actions intended to guarantee effective control systems over the full chain, including legally established standards for the environment and animal welfare. The purpose of Eurostats effort on food safety statistics is to provide methodological advice and statistical data of interest not only to policy makers but also to private stakeholders and the public in general. Main initiatives for 2008 to 2012 (consumer affairs):  hard official statistics (e.g. detailed prices, cross border consumption expenditure, business to consumer, etc.) and a methodological assistance for soft statistics developed by other public/private bodies will be developed,  an action plan following the conclusions of the inter-services task force on detailed price statistics will be prepared,  a detailed study about a possible module on consumer protection issues to be included in the new instrument (E4SM) currently being developed by Eurostat will be launched. Main initiatives for 2008 to 2012 (food safety):  the development of the relevant statistics for monitoring food safety will be pursued,  the availability and quality of statistics on labelled products (organic products, products based on genetically modified organisms, etc.) will be improved. TITLE XV TRANS-EUROPEAN NETWORKS No direct statistical programme is required. Statistical information for this title is derived as needed from data and indicators generated for other titles in the programme. TITLE XVI INDUSTRY Business statistics Statistics on European businesses are required to support analysis of competitiveness, productivity and growth and form key information for monitoring the progress of the revised Lisbon Strategy objectives. Legal framework Council Regulation (EEC) No 3924/91 of 19 December 1991 on the establishment of a Community survey of industrial production (18); Council Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics (19); Regulation (EC) No 48/2004 of the European Parliament and of the Council of 5 December 2003 on the production of annual Community statistics on the steel industry for the reference years 2003-2009 (20); Commission Regulation (EC) No 1450/2004 of 13 August 2004 implementing Decision No 1608/2003/EC of the European Parliament and of the Council concerning the production and development of Community statistics on innovation (21); Regulation (EC) No 716/2007; Commission proposal of 5 April 2005 for a Regulation of the European Parliament and of the Council establishing a common framework for business registers for statistical purposes. Current situation Structural Business Statistics are used for detailed analysis of the European business sector. Main user concerns are the insufficient timeliness of the data and the slow adaptation to new and emerging policy needs, for example insufficient information on the services sector, entrepreneurship, globalisation and the transition to sustainable production patterns. For specific manufacturing sectors, production statistics are an essential complement for the understanding of the performance of the sector. Community Innovation Statistics are the main tool for measuring innovation in Europe. These statistics have been produced biannually since 2004. As far as possible micro-data access is granted to the Community Innovation Survey (CIS) data. Statistics on foreign affiliates (FATS) are being developed and the new Regulation will give a basic set of variables for measuring globalisation. The Community register of multinational enterprise groups (EuroGroups) as entailed by the new Business Register Regulation is in a pilot phase. Main initiatives for 2008 to 2012:  full implementation of key legislation will be ensured (recast of the SBS Regulation, FATS Regulation, EuroGroups register). Pilot studies foreseen in the legislation will be carried out and fully evaluated,  for the CIS 2008, the Oslo Manual 2005 will be fully implemented. The CIS 2010 and subsequent Community Innovation Surveys will also further improve data quality and data access,  new statistics to deepen the understanding of the globalisation of the economy and entrepreneurship will be developed,  user concerns regarding timeliness and inertia in responding to new needs will be tackled by testing new and flexible ways to collect data through ad-hoc surveys and European sample approaches,  while protecting the right of enterprises to keep their data confidential, methods of releasing the European aggregates at the most detailed activity level will be developed,  the NACE Rev. 2 classification of economic activities will be implemented in all business statistics as from the reference year 2008 onwards,  a special programme will be designed for the re-engineering of business and trade statistics. Within this programme ways to reduce the burden on businesses will be developed. Information society statistics The use of Information and Communication Technologies (ICTs) is among the main drivers towards an inclusive society, better jobs, and enhanced competitiveness of European enterprises. Eurostats statistics on the information society constitute a vital basis for European policy makers to assess the structural changes towards a knowledge-based economy and contribute to the monitoring of the progress towards the revised Lisbon Strategy objectives. Legal framework Regulation (EC) No 808/2004 of the European Parliament and of the Council of 21 April 2004 concerning Community statistics on the information society (22). Current situation For several years, Eurostat has contributed to the benchmarking of the information society by providing indicators of ICT usage both in enterprises and by households/individuals. This activity will be continued and improved to adapt to policy demands such as the i2010 initiative based on the revised Lisbon Strategy and further policy initiatives. This entails the need for an adequate legal basis after expiration of the current legislation. In order to go beyond the aspects of readiness and usage, the collection of data on ICT investment and on the impact of ICT on business outcome and behaviour and on society will complement the ongoing Community surveys. Needs to adapt the legal basis for information society statistics in order to ensure a comprehensive, timely and National-Account-compatible set of data on the ICT sectors and electronic communication will be evaluated. Main initiatives for 2008 to 2012:  the indicators on the information society including the indicators on the ICT sector and its competitiveness will be constantly adapted to changing policy needs, taking into account wider international cooperation in ICT measurement,  statistics on ICT investment and ICT adoption will be developed in order better to meet the objective of measuring the sustainable development and impact of the information society. Tourism statistics Tourism is an important economic activity in the EU with a high potential for contributing to higher employment and economic growth as well as to development and socioeconomic integration also in rural, peripheral and underdeveloped areas. Legal framework Council Directive 95/57/EC of 23 November 1995 on the collection of statistical information in the field of tourism (23). Current situation Currently, statistics are collected on the supply of and demand for tourist accommodation, as well as on economic aspects related to tourism behaviour. Key areas of concern are, however, the achievement of a greater degree of comparability of the existing statistics and the establishment of harmonised tourism satellite accounts embedded in the larger concern for sustainable tourism, for which relevant indicators will need to be defined and measured. Due to the immediate impact on the tourism industry of events such as terrorist attacks or the spread of communicable diseases, a main concern will be the improvement of the timeliness of the data. Main initiatives for 2008 to 2012:  the current set of tourism statistics and its legal basis will be modernised and, where possible, simplified,  harmonised Tourism Satellite Accounts will be implemented (including indicators for sustainable tourism). Energy statistics The secure supply of affordable energy commodities in an environmentally friendly manner constitutes the essence of the EU energy policy. The Energy Statistics System has been developed in response to the needs arising from that policy. Legal framework The Energy Statistics System is based largely on an agreement. Certain legal obligations exist covering specific aspects of the system, beyond Council Directive 90/377/EEC of 29 June 1990 concerning a Community procedure to improve the transparency of gas and electricity prices charged to industrial end-users (24). Current situation Over the last few years, oil markets have become volatile and unpredictable while prices have reached high levels. EU energy dependency increases continuously; energy demand is on the rise casting doubt on the capability of reducing greenhouse gas emissions while the EU electricity/gas markets have not yet developed into a real competitive internal market. Within this political environment, the Commission  in response to the invitation of Heads of State and Government in 2005  reacted with a series of proposals (Green Paper: A European Strategy for Sustainable, Competitive and Secure Energy), such as the establishment of a European Energy Supply Observatory to monitor the demand and supply patterns of EU energy markets, a new Community Directive on heating and cooling, target monitoring/defining beyond 2010 on renewable energies (including electricity and liquid biofuels) and the monitoring of energy end-use efficiency improvements. Main initiatives for 2008 to 2012:  a Regulation on Energy Statistics covering the current requirements, thus improving quality will be adopted,  a legal obligation to collect statistics on electricity and gas prices paid by households will be introduced,  a methodology/approach to identify the actual countries of origin (destination) for gas imports (exports) will be established,  the methodology/nomenclatures for collecting liquid biofuel statistics will be improved,  indicators/data collection in order to assess energy efficiency as provided for in Directive 2006/32/EC of the European Parliament and of the Council of 5 April 2006 on energy end-use efficiency and energy services (25) will be defined,  competition indicators assessing effectiveness of competition and integration of gas/electricity markets will be extended, if necessary. TITLE XVII ECONOMIC AND SOCIAL COHESION Legal framework Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (26); Directive 2007/2/EC of the European Parliament and of the Council of 14 March 2007 establishing an Infrastructure for Spatial Information in the European Community (INSPIRE) (27). Current situation Regional statistical data are collected for about a dozen broad statistical domains, some of which are covered by a legal act while others are governed by an agreement. Typically, data are sent continuously to Eurostat. Urban data for the urban audit has been collected every 3 years since 2003. Geographic information is collected and maintained in the GISCO database, for the use of Eurostat and all Commission Directorate Generals. The lack of standards and of a harmonised framework for the collection of information requires a significant amount of resources for proper maintenance and updating. On the other hand, the growing awareness of the potential of the combination of geographic with statistical and thematic information increases the demand for mapping, analyses and applications. Main initiatives for 2008 to 2012:  the work to be undertaken under the statistical programme 2008 to 2012 will be determined by the shape of the new Community regional policy within the new programming period for the structural funds. Consolidation work on the existing data will be continued, notably in the urban audit, transport, environment and R & D areas. The implementation of a legislative framework for regional population data and the anticipated revision of the ESA 95 Regulation encompassing the regional accounts data will be of significant importance for the structural indicators work. The methodological consistency of regional statistics will be improved by the inclusion of more rigorous methodology in the relevant legislative framework when revised and the application of quality standards already commenced in regional accounts data will be extended to other regional statistics to assure comparability and timeliness. The implementation of NACE Rev. 2 classification of economic activities will necessitate re-calculating of time series for periods prior to the introduction of the Revision,  the availability and accessibility of geographical information across the EU will be revolutionised by the implementation of INSPIRE, which aims to develop a European spatial data infrastructure to support environmental and other policies. This will have a significant impact on the organisation and use of such information by Commission services. During this programme period the geographical information team of Eurostat will have to not only contribute to the development of the technical implementation and to provide the organisational infrastructure (including setting up and running the INSPIRE Committee) but also support the implementation of INSPIRE across the EU. The promotion of spatial analysis techniques combining statistical and geographical data will continue for Commission users; the increased availability of spatial data following the infrastructure deployment will greatly improve the potential for the definition of accurate indicators. TITLE XVIII RESEARCH AND TECHNOLOGICAL DEVELOPMENT Legal framework Science and technology and innovation statistics (STI): Decision No 1608/2003/EC of the European Parliament and of the Council of 22 July 2003 concerning the production and development of Community statistics on science and technology (28); Commission Regulation (EC) No 753/2004 of 22 April 2004 implementing Decision No 1608/2003/EC of the European Parliament and of the Council as regards statistics on science and technology (29); Regulation (EC) No 1450/2004. Statistical research, methodology and nomenclatures: Decision No 1982/2006/EC of the European Parliament and of the Council of 18 December 2006 concerning the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (30). Micro-data management and confidentiality: Regulation (EC) No 1104/2006. Current situation Science, technology and innovation statistics: the EU policies on science, technology and innovation are a cornerstone of the Lisbon Strategy, as stressed in the conclusions of the Barcelona European Council on 15 and 16 March 2002 and the mid-term review in 2005. Production and dissemination of statistics on R & D, human resources in science and technology, patents, and high-tech industries and knowledge-based services have considerably improved in recent years. Their production is based on own data collections, the use of administrative sources and the use of other official or non-official data sources. The legislative framework has been established. Statistical research, methodology and nomenclatures: due to the change of working environment, mainly enlargement, globalisation and IT technology, as well as the cost of collecting statistics, there is a need to improve all components of data quality as referred to in Regulation (EC) No 322/97, meet new demands from EU policy-makers and others and adapt statistics to the change of society. Micro-data management and confidentiality: Easy access for researchers to micro-data collected at the European level as part of the statistical production in accordance with Article 285 of the EC Treaty, is important. Such access will comply with the appropriate legislation on confidentiality, e.g. Regulation (EC) No 322/97 and Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities (31). New secure solutions are to be found. Main initiatives for 2008 to 2012:  science, technology and innovation statistics: In the coming years, the work on science, technology and innovation statistics will concentrate on achieving better data quality, improving statistical methods, nomenclatures, concepts and definitions (for e.g. better measuring knowledge flows; using internationally harmonised raw data source Patstat), opening to additional data sources and to the full implementation of statistics on career development of doctorate holders, as well as updating the existing legislation on the various statistical domains covered and providing better input to national accounts,  statistical research, methodology and nomenclatures: In the 7th framework programme, priority will be given to the improvement of thematic areas, but also to research aiming at the improvement of data quality through innovative methodologies including modelling, estimation or imputation. The functional research community in official statistics will be reactivated by encouraging networks. The dissemination and use of results from research on official statistics in the 6th and 7th framework programmes and the application of the results at operational level will be promoted and facilitated, More work needs also to be done in improving the nomenclatures used (e.g. European surveys of enterprise groups performing R & D), and in using and enlarging European infrastructure of registers of enterprise groups,  micro-data management and confidentiality: an integrated approach to and methodology for the development of European infrastructures for facilitating access for researchers to anonymised data in the framework of the current legislation will be promoted. TITLE XIX ENVIRONMENT Legal framework EU environment statistics are driven by requests for high quality, comprehensive, reliable and relevant statistics, accounts and indicators to further develop, implement and monitor the Communitys environmental policy, in particular the sixth Environmental Action Programme and its Thematic Strategies, the environmental objectives of the EU Sustainable Development Strategy (SDS) and the Lisbon Strategy, and the Cardiff process on the integration of environmental concerns into all policy areas. At present only statistics on waste (32) and environmental expenditure (33) are collected under legal cover. Current situation Currently the European Environment Agency, the Joint Research Centre (JRC), the Commission Directorate-General for the Environment (DG ENV) and Eurostat host environmental data. A technical arrangement on the distribution of responsibilities and labour, leading to the establishment of environmental data centres (EDCs), has been agreed by the Group of Four (Go4) (34). An increased interoperability of the IT infrastructure of the Go4 partners will be ensured. The close partnership with international organisations (UN, OECD) on methods, (e.g. handbooks) and on data collection (Eurostat/OECD Joint Questionnaire) complements the framework for environment statistics and accounts. Meeting the data demands of the Thematic Strategies, e.g. on the Prevention and recycling of waste, the Sustainable use of natural resources and the Sustainable use of pesticides is the key priority; the production of basic environmental statistics is continued, as well as the provision of statistics and indicators on water, air, biodiversity, soil, forests and land use to the other EDCs. Better analysing and quantifying the link between the economic and environmental pillars of the SDS necessitate further development of environmental-economic accounts. Some sub-domains of environmental information show considerable gaps and are not always up-to-date. The share of environment statistics and accounts under EU legal cover is low. Legal bases for other core areas should be considered. Main initiatives for 2008 to 2012: In order to improve synergies, planning and implementation relating to environment statistics, work in 2008 to 2012 will be coordinated through the Directors Meeting on Environment Statistics and Accounts (DIMESA), which covers the two networks Go4 and Member States:  the data centres for waste, natural resources and products and the regulations on waste statistics and pesticides (planned) will provide high-quality data, meeting the data requests of the Thematic Strategies,  existing environmental indicators will be streamlined, new indicators will be developed and technical support will be provided for the calculation of indicators at EU level, and for the review of reporting obligations for more focused and cost-effective environmental data collection,  methodological development and research on environmental-economic accounts will be promoted further and the major environmental accounts modules will be implemented,  estimation and nowcasting methods to fill data gaps and increase the timeliness of environmental statistics and accounts will be further improved,  legal bases will be developed, where appropriate, for core areas of environmental data collection currently not covered by legal acts. TITLE XX DEVELOPMENT COOPERATION Good statistics are essential for assessing the success of development policy. They are needed by developing countries for evidence-based policy making. Furthermore, in the context of consolidating democracy and the rule of law and that of respecting human rights, statistics are an example of good governance and can help to promote good governance and transparency provided that appropriate quality standards of statistical production are met, and that accessibility and dissemination of official statistics is ensured. Legal framework Article 180 of the EC Treaty. Current situation Much needs to be done in developing countries to increase statistical capacity. The overall objective is to support EU external relations policies by providing appropriate and focused statistical technical assistance in order to strengthen statistical capacity in countries benefiting from EU aid. This support must be durable. In this respect, efforts should be made to ensure that statistics form an integral part of national and regional development plans. The most significant policy element is the increased and explicit focus on poverty reduction in the ECs development policy, in particular with ACP countries, and especially in Africa. Consequently, statistical cooperation is increasingly focused on strengthening the measurement and monitoring of poverty, with a particular emphasis on the Millennium Development Goal (MDG) indicators. Technical advice and support is provided in the area of measuring the impact of EU development programmes and with regard to the statistical element of EU regional development programmes in general. Regional integration is a continuing emphasis of the programme, mirroring the increased moves amongst countries themselves to strengthen their regional structures. Areas for support include multilateral surveillance, improvement of national accounts, price statistics, agricultural statistics, statistics on natural resources and on the pressures on the environment, foreign trade, business statistics and statistical training. The ESS continues and strengthens its efforts to improve coordination amongst the donor community (i.e. bilateral and multilateral donors). Accordingly, Eurostat and Member States support work, in particular in the context of the OECD/DAC, UN and World Bank, to assess the impact of development cooperation on reaching the MDGs. As such, it plays an active part in the PARIS 21 initiative. In particular, technical cooperation activities stress the importance of a user focus, and promote the value of multi-annual programming. Main initiatives for 2008 to 2012:  the visibility of statistics in national and regional development plans will be increased,  technical advice and scientific support will be provided, where possible, for the conduct of statistical development programmes, in particular at regional level; to support projects with statistical implications and harmonisation of statistics in countries benefiting from EU aid; and to contribute to the assessment of the statistical priorities for the planning and programming of EU statistical cooperation activities,  particular emphasis, taking into account the gender dimension, will be put on measuring and monitoring poverty, progress on social cohesion, environmental sustainability and the MDG indicators. TITLE XXI ECONOMIC, FINANCIAL AND TECHNICAL COOPERATION WITH THIRD COUNTRIES Legal framework Council Regulation (Euratom, EC) No 1279/96 of 25 June 1996 concerning the provision of assistance to economic reform and recovery in the New Independent States and Mongolia (35); Communication of 9 December 2004 from the Commission to the Council on the Commission proposals for action plans under the European Neighbourhood Policy (ENP). Current situation Statistical cooperation with the countries covered by the ENP aims at supporting the development of these countries statistical systems with a view to providing a basic set of harmonised data meeting EU requirements in areas where EU policies call for such data. The statistical assistance for these countries is implemented through the European Neighbourhood and Partnership Instrument. Main initiatives for 2008 to 2012:  the key areas of economic statistics, national accounts and price statistics, external trade, migration statistics and social statistics will be developed. In addition, other sectors like energy and environment statistics  and, more broadly, sustainable development indicators  should progressively emerge as a key input for policy making,  cooperation will also aim at building-up and enhancing the institutional capacities of the national statistical offices and inter-institutional cooperation. (1) OJ L 210, 31.7.2006, p. 82. (2) OJ L 102, 7.4.2004, p. 1. (3) OJ L 35, 8.2.2005, p. 23. Regulation as amended by Commission Regulation (EC) No 602/2006 (OJ L 106, 19.4.2006, p. 10). (4) Free movement of persons is addressed in Title IV. (5) OJ L 230, 16.9.2003, p. 1. (6) OJ L 171, 29.6.2007, p. 17. (7) The adoption of measures in the field of police and judicial cooperation in criminal matters is not foreseen by Title IV of the EC Treaty but is part of Title VI of the Treaty on European Union. They are included under Title IV in this document because both migratory policy and police/justice cooperation are covered by the area of Freedom, Security and Justice. (8) OJ L 310, 30.11.1996, p. 1. Regulation as last amended by Regulation (EC) No 1267/2003 of the European Parliament and of the Council (OJ L 180, 18.7.2003, p. 1). (9) OJ L 181, 19.7.2003, p. 1. (10) OJ L 163, 23.6.2007, p. 17. (11) OJ L 332, 31.12.1993, p. 7. Regulation as last amended by Regulation (EC) No 2103/2005 (OJ L 337, 22.12.2005, p. 1). (12) OJ L 257, 27.10.1995, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003. (13) OJ L 162, 5.6.1998, p. 1. Regulation as last amended by Regulation (EC) No 1893/2006 of the European Parliament and of the Council (OJ L 393, 30.12.2006, p. 1). (14) OJ L 124, 27.4.2004, p. 1. (15) OJ L 118, 25.5.1995, p. 10. Regulation as last amended by Regulation (EC) No 1882/2003. (16) OJ L 183, 29.6.1989, p. 1. Directive as last amended by Directive 2007/30/EC of the European Parliament and of the Council (OJ L 165, 27.6.2007, p. 21). (17) OJ L 271, 9.10.2002, p. 1. Decision as amended by Decision 786/2004/EC (OJ L 138, 30.4.2004, p. 7). (18) OJ L 374, 31.12.1991, p. 1. Regulation as last amended by Regulation (EC) No 1893/2006. (19) OJ L 14, 17.1.1997, p. 1. Regulation as last amended by Regulation (EC) No 1893/2006. (20) OJ L 7, 13.1.2004, p. 1. Regulation as amended by Regulation (EC) No 1893/2006. (21) OJ L 267, 14.8.2004, p. 32. Regulation as amended by Commission Regulation (EC) No 973/2007 (OJ L 216, 21.8.2007, p. 10). (22) OJ L 143, 30.4.2004, p. 49. Regulation as amended by Regulation (EC) No 1893/2006. (23) OJ L 291, 6.12.1995, p. 32. Directive as last amended by Directive 2006/110/EC (OJ L 363, 20.12.2006, p. 418). (24) OJ L 185, 17.7.1990, p. 16. Directive as last amended by Commission Decision 2007/394/EC (OJ L 148, 9.6.2007, p. 11). (25) OJ L 114, 27.4.2006, p. 64. (26) OJ L 154, 21.6.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 105/2007 (OJ L 39, 10.2.2007, p. 1). (27) OJ L 108, 25.4.2007, p. 1. (28) OJ L 230, 16.9.2003, p. 1. (29) OJ L 118, 23.4.2004, p. 23. Decision as last amended by Commission Regulation (EC) No 973/2007. (30) OJ L 412, 30.12.2006, p. 1. (31) OJ L 151, 15.6.1990, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003. (32) Regulation (EC) No 2150/2002 of the European Parliament and of the Council of 25 November 2002 on Waste Statistics (OJ L 332, 9.12.2002, p. 1). Regulation as last amended by Regulation (EC) No 1893/2006. (33) Regulation (EC, Euratom) No 58/97. (34) Technical Arrangement of 14 November 2005 on the establishment of Environmental Data Centres, agreed between the four Community bodies involved in environmental reporting and dissemination of data. (35) OJ L 165, 4.7.1996, p. 1.